Martin, J.,

delivered the opinion of the court.
The plaintiff is appellant from the discharge of a rule which he had obtained on S. Henderson and C. Harrod, to _ . - . , , _ _ , show cause why their supplemental or amended answers and *296calls in warranty, filed by them, should not be stricken from the record. This is clearly an interlocutory order, which wrought no irreparable injury, from which consequently no appeal could legally be taken. O J
It is, therefore, ordered, adjudged and decreed, that the appeal be dismissed with costs.